Registration No. 333- As filed with the Securities and Exchange Commission on March 9, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PARATEK PHARMACEUTICALS,INC. (Exact name of registrant as specified in its charter) Delaware 33-0960223 (State or other jurisdiction ofincorporation or organization) (IRS EmployerIdentification No.) 75 Park Plaza Boston, MA 02116 (Address of Principal Executive Offices) (Zip Code) Paratek Pharmaceuticals, Inc. 2015 Equity Incentive Plan (Full titles of the plans) Michael F. BighamChairman and Chief Executive Officer75 Park Plaza
